            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


UNITED STATES OF AMERICA

      V.                                            01:18-CR-00036-ELR-JSA
                                           *

TIMOTHY LAMAR THOMAS                       *

                                           *

                                           *

                                           *




                                    ORDER


      This matter is before the Court for consideration of the Report and

Recommendation ("R&R") of Magistrate Judge Justin S. Anand. [Doc. 41.] Judge

Anand recommends that Defendant's motion to suppress [Doc. 14], motion to


dismiss for speedy trial violation [17], motion to dismiss [18] and motion to dismiss

[19] be denied. After conducting a careful and complete review of a magistrate

judge's findings and recommendations, a district court judge may accept, reject, or

modify a magistrate judge's R&R. 28 U.S.C. § 636(b)(l) (C); Williams v.

Wainwrisht, 681 F.2d 732 (11th Cir. 1982). No objections to the magistrate judge's

R&R have been filed, and therefore, the Court has reviewed the R&R for plain

error. See United States v. Slay, 714 F.2d 1093, 1095 (11th Cir. 1983). The Court

finds no error.
      Accordmgly the Court ADOPTS the R&R [Doc. 41] as the opinion of this

Court. For the reasons stated in the R&R, the Court DENIES Defendant's motion

to suppress [Doc. 14], motion to dismiss for speedy trial violation [17], motion to

dismiss [18] and motion to dismiss [19].




      SO ORDERED, this / / day of December, 2019.




                                                   ^M/H
                                            Eleanor L. Ross
                                            United States District Judge
                                            Northern District of Georgia
